NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL AURELIO MARTINEZ                         No.    18-72847
COVARRUBIAS,
                                                Agency No. A027-618-090
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Manuel Aurelio Martinez Covarrubias, a native and citizen of Mexico,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

deferral of removal under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We review de novo claims of due process violations in immigration

proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      Substantial evidence supports the agency’s denial of Martinez Covarrubias’s

CAT claim because he did not establish that it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See id. at 1033-35 (concluding that petitioner did not establish the

necessary state action for CAT relief); Zheng v. Holder, 644 F.3d 829, 835-36 (9th

Cir. 2011) (claims of possible torture speculative); Delgado-Ortiz v. Holder, 600

F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and crime in

Mexico was not particular to the petitioner and insufficient to establish eligibility

for CAT relief).

      Martinez Covarrubias’s contentions that the agency violated his due process

rights or that the IJ was biased are unpersuasive. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and substantial prejudice to prevail on a due

process claim).

                                           2                                    18-72847
PETITION FOR REVIEW DENIED.




                       3      18-72847